 1

 2

 3

 4
                                      UNITED STATES DISTRICT COURT
 5
                                     EASTERN DISTRICT OF CALIFORNIA
 6

 7
     STATE FARM GENERAL INSURANCE                              Case No.: 2:18-cv-03149-MCE-AC
 8   COMPANY,
                                                               ORDER GRANTING PLAINTIFF
 9                                                             STATE FARM GENERAL INSURANCE
                        Plaintiff,
10
                                                               COMPANY’S STIPULATION FOR A
                                                               REQUEST FOR DISMISSAL WITH
                 vs.
11                                                             PREJUDICE WITH CONDITIONS
12   ADT LLC, and DOES 1 to 20, Inclusive,

13                      Defendants.
14

15

16
                 Having considered the stipulation of plaintiff and defendant to dismiss the case with
17
     prejudice with conditions, the court finds that good cause exists to approve the stipulation.
18
                 IT IS HEREBY ORDERED that the above-entitled matter is dismissed with prejudice with
19

20   the conditions stated in the Stipulation.

21               The matter having now been concluded in its entirety, the Clerk of Court is directed to close
22
     the file.
23
                 IT IS SO ORDERED.
24

25
     Dated: June 5, 2019

26

27

28                                                         1


     STF.1174

        ORDER GRANTING PLAINTIFF STATE FARM GENERAL INSURANCE COMPANY’S STIPULATION FOR
                    A REQUEST FOR DISMISSAL WITH PREJUDICE WITH CONDITIONS
